FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 12, 2008
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                     Clerk of Court
                               TENTH CIRCUIT



WILLIAM M. LEE, also known as
William Lee,

             Petitioner-Appellant,
                                                        No. 07-1461
       v.                                              (D. Colorado)
                                             (D.C. No. 03-cv-0072-MSK-PAC)
GARY WAKINS; COLORADO
ATTORNEY GENERAL,

             Respondents-Appellees.


                                     ORDER


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.


      This matter is before the court on William M. Lee’s pro se request for a

certificate of appealability (“COA”). We note at the outset that this appeal, No.

07-1461, is closely related to a separate appeal, No. 07-1072, recently resolved by

this court. See Lee v. Wakins, No. 07-1072, 2007 WL 4179092 (10th Cir. Nov.

27, 2007) (denying COA and dismissing Lee’s appeal from district court’s denial

of his 28 U.S.C. § 2254 habeas corpus petition). In this particular appeal, Lee

seeks a COA so he can appeal the district court’s overruling of his objection to

his appointed counsel’s motion to withdraw. 28 U.S.C. § 2253(c)(1)(A)

(providing that no appeal may be taken from a “final order in a habeas corpus
proceeding in which the detention complained of arises out of process issued by a

State court,” unless the petitioner first obtains a COA).

      After the district court denied Lee’s § 2254 habeas petition (the subject of

appeal No. 07-1072), appointed counsel moved to withdraw. Lee filed a pro se

objection to counsel’s motion to withdraw. The district court granted the motion

to withdraw and then overruled Lee’s objection as moot. Lee then filed a notice

of appeal from that decision (the subject of the instant appeal No. 07-1461). As

noted above, this court recently denied Lee a COA and dismissed his appeal (No.

07-1072) of the district court’s resolution of his § 2254 habeas petition. Lee v.

Wakins, No. 07-1072, 2007 WL 4179092 (10th Cir. Nov. 27, 2007). Prior to the

issuance of this court’s order denying COA in appeal number 07-1072, this court

independently granted appointed counsel’s motion to withdraw. In light of this

court’s independent order granting appointed counsel’s motion to withdraw,

which superseded the district court’s order allowing withdrawal, and our denial of

Lee’s request for a COA in appeal number 07-1072, Lee’s appeal from the district

court’s order overruling his objection to counsel’s motion to withdraw is moot.

Accordingly, this appeal is hereby DISMISSED as moot.

                                               ENTERED FOR THE COURT



                                               Elisabeth A. Shumaker, Clerk




                                         -2-